Case 2:17-cv-04140-DWL Document 174-5 Filed 07/08/19 Page 1 of 4




                 EXHIBIT E
Case 2:17-cv-04140-DWL Document 174-5 Filed 07/08/19 Page 2 of 4


                                                                   Page 1

     UNITED STATES DISTRICT COURT
     DISTRICT OF ARIZONA
     - - - - - - - - - - - - - - - - - - - - x
     CWT CANADA II LIMITED PARTNERSHIP,
     an Ontario, Canada Limited Partnership;
     and RESOURCE RECOVERY CORPORATION,
     a Delaware Corporation,
                         Case No.:2:16-cv-00607-DGC
               Plaintiffs, 2:16-cv-02577-GMS
                           2:16-cv-00969-JAT
         -against-

     ELIZABETH J. DANZIK, an individual;
     And DEJA II, LLC, an Arizona Limited
     Liability Company,

                  Defendants.

     - - - - - - - - - - - - - - - - - - - - x
     And related claims.
     - - - - - - - - - - - - - - - - - - - - x


                 Oral deposition of DENNIS DANZIK
           (Appearing via Skype), taken pursuant to
           notice, was held at the law offices of
           SCHLAM STONE & DOLAN LLP, 26 Broadway,
           New York, New York, commencing January
           12, 2018, 12:15 p.m., on the above date,
           before Leslie Fagin, a Court Reporter
           and Notary Public in the State of New
           York.

                              - - -



                    MAGNA LEGAL SERVICES
             320 West 37th Street, 12th Floor
                New York, New York 10018




                  MAGNA&      L EGAL SERVICES
Case 2:17-cv-04140-DWL Document 174-5 Filed 07/08/19 Page 3 of 4


                                                                   Page 2
 1
 2   APPEARANCES:
 3
 4   WILENCHIK & BARTNESS, P.C.
     Attorneys for Defendants Elizabeth Danzik;
 5   Danzik Applied Sciences, LLC; Tony Ker;
     Richard Carrigan; Dennis Danzik; and RDX
 6   Technologies Corporation
               2810 North Third Street
 7             Phoenix, Arizona 85004
     BY:       DENNIS I. WILENCHIK, ESQUIRE
 8             BRIAN J. HEMBD, ESQUIRE/
               (Appearing via Skype.)
 9
10   SCHLAM STONE & DOLAN LLP
     Attorneys for Defendants in Case No.
11   2:17-cv-00969
               26 Broadway
12             New York, New York 10004
     BY:       JOSHUA WERTZEL, ESQUIRE
13
14
15
16
17
18
19
20
21
22
23
24
25




                  MAGNA&      L EGAL SERVICES
Case 2:17-cv-04140-DWL Document 174-5 Filed 07/08/19 Page 4 of 4


                                                                   Page 5
 1                     D. Danzik
 2                MR. WILENCHIK:      Is there a
 3         microphone?
 4                THE WITNESS:     Hold on a minute.
 5         Let me try a different headset.
 6                MR. WURTZEL:     Let's go off the
 7         record.
 8                (Off the record.)
 9         Q.     Mr. Danzik, are you -- we are,
10   obviously, doing this deposition by Skype and
11   it appears your counsel is not in the same
12   location that you are in.
13                Can you tell me where you are right
14   now, sir?
15         A.     I'm in --
16                MR. WILENCHIK:      I'm going to object
17         and instruct him, he doesn't have to
18         answer that question and he can invoke
19         his Fifth Amendment right, considering
20         that you are trying to, as I understand
21         it, arrest him, so that's my instruction
22         to him.     He can tell you, generally,
23         where he is.
24         Q.     I will ask you to tell me,
25   generally, where you are?




                  MAGNA&      L EGAL SERVICES
